Porter, J.
delivered the opinion of the court. This is a case in which the corporation of the city, claim a right to open a canal, through the land of the defendants, for the benefit of the community; on paying the proprietor a just sum, for that part of the land which will be occupied by the intended public work. The answer denies the right of the plaintiff, legally to enforce their demand; and if that should be adjudged in their favor, then the de*654fendants claim in addition to the real value of the ground which will be taken from them, compensation for an alleged deterioration of the whole property, by digging the proposed canal. The case was submitted to a jury, in the court below, who by their verdict found the value of the land, through which the canal is to run, to be one cent and one half, for each square foot, and that making it does not deteriorate the property through which it is to be cut. On this verdict, the district Court rendered judgment in favor of the defendants for the value as ascertained by the jury, and ordered a survey for the purpose of partitioning the amount, amongst the defendants.
East'n District.
June, 1824.
From that judgment the defendants have appealed, and in this court have moved that the cause be remanded for a new trial, because the finding of the jury was contrary to evidence, and because the judgment rendered is imperfect, and cannot be executed in such a manner as to do justice between the parties.
Notwithstanding the weight which is properly attached, in this tribunal, to the opinion of a jury on a question of fact, it is impossible for us to agree with that expressed in this case. The verdict appears to us directly contrary to *655the evidence. The jury have not taken an average of the different estimations made by the several witnesses who testified to the value of land through which the canal runs; nor have they, even allowed by the minimum price, proved by the plaintiff themselves. A strong presumption, that the finding does not meet the justice of the case, arises from the same sum being allowed all the defendants, though the property of some of them is much nearer the city than others. We think it is proper that an opportunity should he afforded the appellants, to have the opinion of another jury, and we do therefore order, adjudge and decree, that the judgment of the district court be annulled, avoided and reversed, that this case be remanded for a new trial, and the appellees pay the costs of this appeal.
Moreau for the plaintiffs, Derbigny for the defendants.